DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OKAMOTO (US 20200161480).
Regarding claim 1, OKAMOTO discloses a semiconductor device having 
an active region through which a main current flows (transistor region TR of cell region CR with the MOSFET, see figs 1, 2 and 5, para 51 and figure I below), 
a gate ring region surrounding a periphery of the active region (innermost part of peripheral region PER including GW, see fig 5, para 49, and figure I below), 
a ring region surrounding a periphery of the gate ring region (middle part of PER including SE, see fig 5, para 49 and figure I below), and 
a termination region surrounding a periphery of the ring region (outermost part of PER, see fig 5 and figure I below), 
the semiconductor device comprising: 
a semiconductor substrate of a first conductivity type (n-type region DR, see fig 2 and 5, para 43), the semiconductor substrate having a front surface (top surface of DR, see fig 2 and 5, para 43) and a back surface (bottom surface of DR, see fig 2 and 5, para 43) opposite to each other; 
a first semiconductor layer of the first conductivity type (fig 2 and 5, DF, para 46), provided at the front surface of the semiconductor substrate and having an impurity concentration lower than an impurity concentration of the semiconductor substrate (DF can have a lower concentration than DR, see para 46), the first semiconductor layer having a first side (top side of DF, see fig 2 and 5) and a second side (bottom side of DF, see fig 2 and 5) opposite to each other, the second side facing the semiconductor substrate; 
a second semiconductor layer of a second conductivity type (p-type region CH, see fig 2, para 43), provided at a surface of the first semiconductor layer at the first side thereof, the second semiconductor layer having a first side (top side of CH, see fig 2) and a second side (bottom side of CH, see fig 2) opposite to each other, the second side of the second semiconductor layer facing the first semiconductor layer; 
in the active region, 
a plurality of first semiconductor regions of the first conductivity type (n-type regions SR, see fig 2, para 43), selectively provided in a surface layer of the second semiconductor layer at the first side thereof (SR is on a top surface of CH, see fig 2), 
a gate insulating film (gate insulator GI in region TR, see fi g2, para 43) having a first side (inner surface of GI, see fig 2) and a second side (outer surface of GI, see fig 2) opposite to each other, a surface thereof at the second side being in contact with the second semiconductor layer (the outer surface of GI is in direct contact with CH, see fig 2), 
a plurality of first gate electrodes provided at a surface of the gate insulating film at the first side thereof (gate electrodes GE in the trenches, see fig 2, para 43), 
an interlayer insulating film provided on the plurality of first gate electrodes (insulator IF in TR on top of GE, see fig 2, para 54), 
a first first-electrode (metal layer M1 in CR, see fig 2, para 43) provided at a surface of the second semiconductor layer and surfaces of the plurality of first semiconductor regions, and 
a first plating film (metal layer M2 in CR, see fig 2, para 43) selectively provided on the first first-electrode; 
in the gate ring region, 
a first insulating film (insulating film GI in PER on SBa, see fig 5, para 54) having a first side (top side of GI in direct contact with GE, see fig 5) and a second side (bottom surface of GI in direct contact with SBa, see fig 5) opposite to each other, a surface thereof at the second side being in contact with the second semiconductor layer, and 
a second gate electrode (electrode GE in PER, see fig 5, para 54) provided at a surface of the first insulating film at the first side thereof, and 
a gate wiring electrode (fig 5, GW, para 49) provided on the second gate electrode; 
in the ring region, 
a second first-electrode (M1 in PER, see fig 5, para 59) provided at the surface of the second semiconductor layer and having an electric potential equal to that of the first first-electrode (the same potential can be applied to both parts of M1, see fig 1, 2 and 5), and 
a second plating film provided on the second first-electrode (metal layer M2 which can be aluminum, in PER, see fig 5, para 59), the second first-electrode including Al; and 
a second electrode (fig 5, DE, para 61) provided at the back surface of the semiconductor substrate.
Regarding claim 2, OKAMOTO discloses the semiconductor device according to claim 1, further comprising, in the active region, a plurality of trenches (grooves GR2, see fig 2, para 43) each penetrating one of the plurality of first semiconductor regions, penetrating the second semiconductor layer, and reaching the first semiconductor layer, 
wherein the plurality of first gate electrodes are respectively provided in the plurality of trenches via the gate insulating film (GE and GI in region TR are in the grooves GR2, see fig 2, para 43).
Regarding claim 3, OKAMOTO discloses the semiconductor device according to claim 1, wherein 
the gate ring region has a dividing region that is free of the gate wiring electrode (the region of PER connecting the two portions of SE and in which GW is not disposed which is shown at the top of fig 1), and 
the semiconductor device further includes, in the dividing region, a short- circuit electrode (the portion of SE connecting the inner and outer parts of SE, see fig 1) that electrically connects the first first-electrode and the second first-electrode.
Regarding claim 7, OKAMOTO discloses the semiconductor device according to claim 1, wherein a mathematical area of a part where the second first-electrode is in contact with the surface of the second semiconductor layer is at least two times greater than a mathematical area of a part where the first first-electrode is in contact with the surface of the second semiconductor layer and the surfaces of the plurality of first semiconductor regions (portions of SE in PER which are in contact with SBa can be defined that are twice as large as portions of SE in CR that are in contact with SBa, see fig 2-5).
Regarding claim 9, OKAMOTO discloses the semiconductor device according to claim 1, wherein the ring region forms a closed loop in a plan view of the semiconductor device (PER forms a closed loop around CR, see fig 1).
Regarding claim 10, OKAMOTO discloses the semiconductor device according to claim 1, wherein the second gate electrode is insulated from the second semiconductor layer by the first insulating film (GI separates GE from CH, see fig 5). 
    PNG
    media_image1.png
    489
    609
    media_image1.png
    Greyscale

Figure I: OKAMOTO figure 5 with added annotations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKAMOTO (US 20200161480) in view of NAKANO (US 20160020289).
Regarding claim 4, OKAMOTO discloses the semiconductor device according to claim 3.
OKAMOTO fails to explicitly disclose a device, wherein the dividing region is free of the second gate electrode.
NAKANO disclose a device, wherein the dividing region is free of the second gate electrode (there is a region of 3 which does not include 18, see fig 3).
OKAMOTO and NAKANO are analogous art because they both are directed towards semiconductor trench gate transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OKAMOTO with the gate geometry of NAKANO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OKAMOTO with the gate geometry of NAKANO in order to prevent dielectric breakdown (see NAKANO para 18).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKAMOTO (US 20200161480) in view of KUMAR (US 20060097267) and NAGAOKA (US 2018011429).
Regarding claim 5, OKAMOTO discloses the semiconductor device according to claim 1.
OKAMOTO fails to explicitly disclose a device, further comprising 
a second insulating film partially provided on the gate wiring electrode; and 
a short-circuit electrode provided on the second insulating film, and electrically connecting the first first-electrode and the second first-electrode.
KUMAR disclose a device comprising a second insulating film (fig 1, 18, para 44) partially provided on the gate wiring electrode (fig 1, 17, para 44).
NAGAOKA disclose a device comprising a short-circuit electrode  (the electrode that connects source electrode 16a and 2nd gate electrode 16d in fig 2, see para 28 and 35) provided on the second insulating film, and electrically connecting the first first-electrode and the second first-electrode.
OKAMOTO, KUMAR and NAGAOKA are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OKAMOTO with the second insulating layer of KUMAR and the short-circuit electrode of NAGAOKA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OKAMOTO with the second insulating layer of KUMAR and the short-circuit electrode of NAGAOKA in order to improve the reliability of the device (see KUMAR para 20) and to reduce an electric field that occurs near a boundary region (see NAGAOKA, para 7).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKAMOTO (US 20200161480) in view of URAKAMI (US 20190341308).
Regarding claim 8, OKAMOTO discloses the semiconductor device according to claim 1, wherein 
the active region has a rectangular shape (a region of ACT with the transistors TR can be rectangular in shape, see fig 1).
OKAMOTO fails to explicitly disclose a device comprising the second first-electrode has a width that is greater at a corner part of the ring region surrounding the periphery of the gate ring region and the active region, than at other parts of the ring region.
URAKAMI disclose a device comprising the second first-electrode has a width (the second first-electrode 31a/b has a large with in the ring region near a corner of 3, see fig 1) that is greater at a corner part of the ring region surrounding the periphery of the gate ring region and the active region, than at other parts of the ring region (the width of the second-first electrode 31a/b near the surface of 3 is smaller than that width, see fig 1).
OKAMOTO and URAKAMI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OKAMOTO with the electrode shape of URAKAMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OKAMOTO with the electrode shape of URAKAMI in order to complete the n-channel inverted gate MOSFET (see URAKAMI para 60).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest, singularly or in combination, at least a device comprising “a semiconductor substrate of a first conductivity type, the semiconductor substrate having a front surface and a back surface opposite to each other; a first semiconductor layer of the first conductivity type, provided at the front surface of the semiconductor substrate and having an impurity concentration lower than an impurity concentration of the semiconductor substrate; … a second semiconductor layer of a second conductivity type, provided at a surface of the first semiconductor layer at the first side thereof; … in the active region, a plurality of first semiconductor regions of the first conductivity type, selectively provided in a surface layer of the second semiconductor layer at the first side thereof, a gate insulating film having a first side and a second side opposite to each other, a surface thereof at the second side being in contact with the second semiconductor layer, a plurality of first gate electrodes provided at a surface of the gate insulating film at the first side thereof, an interlayer insulating film provided on the plurality of first gate electrodes, a first first-electrode provided at a surface of the second semiconductor layer and surfaces of the plurality of first semiconductor regions, and a first plating film selectively provided on the first first-electrode; in the gate ring region, a first insulating film having a first side and a second side opposite to each other, a surface thereof at the second side being in contact with the second semiconductor layer, and a second gate electrode provided at a surface of the first insulating film at the first side thereof, and a gate wiring electrode provided on the second gate electrode; in the ring region, a second first-electrode provided at the surface of the second semiconductor layer and having an electric potential equal to that of the first first-electrode, and a second plating film provided on the second first-electrode, the second first-electrode including Al” and also comprising the solder, electrode pins and short-circuit electrodes required by claim 6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811